DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 12/30/2020
Claims 1, 13 and 17 have been amended and claims 21-25 have been added
Claims 1, 2, 6-15 and 17-25 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-11, 13, 15, 17-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stever (US 2017/0066568) in view of Caldwell (US 4,823,969) in view of Chang (US 4,603,784).

1, 17-19: Stever discloses an adapter lid 22 comprising:
a planar wall extending along a horizontal plane, the planar wall being configured to attach to a gasket and extend along the rim of the first opening, wherein the planar wall comprises a second opening to provide a passage for the object to enter the cavity of the container;

an opening wall configured to circumscribe the second opening and extend perpendicularly from the horizontal plane to form a spout, wherein:

the spout is shaped to receive a first adapter 24 of a first size and a second adapter of a second size, wherein the first size is different than the second size [see annotated figure below].

    PNG
    media_image1.png
    231
    246
    media_image1.png
    Greyscale

an adapter, wherein the adapter is operable to form an airtight seal with the top of the spout as the adapter is inserted into the top of the spout or the bottom of the spout ([0005]; fig. 1 and 4).



Stever fails to disclose a container body and tapered spout. Caldwell teaches a container system, comprising:

a container 15 comprising a body with a cavity to hold an object and a first opening to receive the object;

a gasket 65 configured to attach to a rim of the first opening of the container to form a first seal between the rim and an adapter lid 60-62; 

the spout tapers inward from a bottom of the spout to a top of the spout such that a first diameter of the spout at the bottom of the spout is greater than a second diameter of the spout at the top of the spout; 


    PNG
    media_image2.png
    126
    225
    media_image2.png
    Greyscale


the adapter lid attaches to the container in a normal orientation relative to the rim of the container when the rim of the container is oriented upwardly, wherein when the adapter lid is in the normal orientation such that:
the spout extends upwardly and away from the cavity (col. 4, ll. 59-67; col. 5, 22-27 also fig. 11),
and a container band 30 shaped to attach the gasket and the adapter lid to the rim of the container (fig. 11);


Stever discloses the adapter lid is operable to receive an adapter at a top of the spout and not at a bottom of the spout (fig. 10) but fails to disclose an alternate orientation. Chang teaches the spout 26 attaches to the rim of the jar in a reverse orientation relative to the rim of the container when the rim of the container is oriented upwardly (col. 1, ll. 11-19; fig. 1 and 2), wherein when the adapter lid is capable of being in the reverse orientation:

the spout extends downwardly and into the cavity (fig. 2). It would have been obvious to one having ordinary skill in the art to modify Stever to include the inverted spouts of Chang in order to prevent contamination of both the product and the contents of the container when not in use.

It is noted that the claimed components of Applicant’s invention are provided in the reference and thus configurable to be inverted. In order to further limit the claim there must be some distinction based upon the intended use recited. “However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, see M.P.E.P. § 2111.02 THE INTENDED USE MAY FURTHER LIMIT THE CLAIM IF IT DOES MORE THAN MERELY STATE PURPOSE OR INTENDED USE. The examiner can see no structural differences between the claimed invention and the prior art based upon the intended use recited.

7: Stever discloses the container system of claim 6, wherein when the adapter lid is in the normal orientation, the slope of the planar wall is configured to direct liquid on a top surface of the planar wall away from the spout (fig. 5).



It is noted that the claimed components of Applicant’s invention are provided in the reference and thus configurable to be inverted. In order to further limit the claim there must be some distinction based upon the intended use recited. “However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, see M.P.E.P. § 2111.02 THE INTENDED USE MAY FURTHER LIMIT THE CLAIM IF IT DOES MORE THAN MERELY STATE PURPOSE OR INTENDED USE. The examiner can see no structural differences between the claimed invention and the prior art based upon the intended use recited.

9: Stever discloses a gasket attached to an outer surface of a planar wall but fails to teach an integral gasket. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have planar wall and the in gasket as a single integral entity, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see M.P.E.P. § 2144.04 V(B).

10: Stever discloses the claimed invention as applied to claim 1 but fails to disclose a gasket. Caldwell teaches wherein the gasket 65 is operable to be positioned below a bottom surface of the planar wall when the adapter lid is in the normal orientation (fig. 10). It would 

11: Stever discloses the claimed invention as applied to claim 1 but fails to disclose a gasket. Caldwell teaches wherein the gasket 65 is operable to be positioned on a top surface of the planar wall 22 when the adapter lid is in the reverse orientation (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the spout of Stever to include the tapered spout of Caldwell in order to allow for a better engagement with the adapter once inserted. 

21: Stever discloses the adapter lid of claim 1, wherein the first opening of the the adapter lid is: circular shaped (fig. 1).

22, 23: Stever discloses the claimed invention as applied to claim 1 but fails to disclose a band. Caldwell teaches the adapter lid of claim 1, wherein the container band 30 is configured to attach to the container by threading onto corresponding threading adjacent to the first opening of the container (col 3, ll. 63-67; fig. 10). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the spout of Stever to include the band of Caldwell in order to allow for a better engagement with the adapter once inserted. 

24: Stever discloses the claimed invention as applied to claim 1 but fails to disclose a gasket. Caldwell teaches the adapter lid of claim 12, wherein a hole 64 in the gasket 63 is offset from a center of the gasket to align with the second opening in the planar wall (fig. 10, 11). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Stever to include the gasket of Caldwell in order to allow for a better engagement with the adapter once inserted. 


25: Stever discloses the adapter lid of claim 13, wherein the opening wall is:
.


Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stever (US 2017/0066568) in view of Caldwell (US 4,823,969) in view of Chang (US 4,603,784) in view of Belmar (US 2018/0360245).

6: Stever discloses the claimed invention as applied to claim 1 but fails to disclose a sloping outer wall. Belmar teaches the container system of claim 1, wherein an outer circumference of the planar wall 58 slopes upward at an angle to an inner circumference of the planar wall circumscribing the second opening (fig. 5B,C). Since the criticality of the sloped planar wall has not been expressed, modifying the wall of Stever to have the sloped configuration of Belmar would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to assist in easily conforming to the mouth of the user.


20: Stever discloses the claimed invention as applied to claim 17 but fails to disclose a sloping outer wall. Belmar teaches the container system of claim 1, wherein an outer circumference of the planar wall 58 slopes upward at an angle to an inner circumference of the planar wall circumscribing the second opening (fig. 5B,C). Since the criticality of the sloped planar wall has not been expressed, modifying the wall of Stever to have the sloped configuration of Belmar would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to assist in easily conforming to the mouth of the user.


Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAVEN COLLINS/            Examiner, Art Unit 3735           .

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735